505 S.E.2d 835 (1998)
234 Ga. App. 112
SCHEIPERS
v.
The STATE.
No. A98A1478.
Court of Appeals of Georgia.
August 24, 1998.
Casey & Rowsey, Thomas C. Rowsey, Atlanta, for appellant.
Gerald N. Blaney, Jr., Solicitor, Jeffrey P. Kwiatkowski, Assistant Solicitor, for appellee.
RUFFIN, Judge.
Following a bench trial, Guy Scheipers was found guilty of having a blood alcohol concentration of 0.10 grams or more within three hours after driving or being in actual physical control of a vehicle. See OCGA § 40-6-391(a)(5) Scheipers contends in his sole enumeration of error that there is insufficient evidence to support his conviction because the machine used to test his breath has a 0.010 margin of error. We disagree and affirm his conviction.
The evidence shows that Scheipers was given a breathalyzer test on an Intoximeter 5000 machine following his arrest for driving under the influence. The first sample revealed a 0.101 blood alcohol concentration. The second sample, which was taken two minutes later, showed a blood alcohol concentration of 0.103. Scheipers argues that his conviction cannot rest upon these test results because the Intoximeter 5000 machine has a margin of error of 0.010. Scheipers made this argument below, and the trial court acknowledged that his "true blood alcohol reading could have been a 0.111 just as well as it could have been a 0.093." Nonetheless, the trial court found Scheipers guilty of having a blood alcohol concentration of 0.10 grams or more within three hours after driving or being in actual physical control of a vehicle. OCGA § 40-6-391(a)(5).
We find these test results sufficient to support Scheipers' conviction. See Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979); Lanier v. City of Manchester, 205 Ga.App. 597, 423 S.E.2d 30 (1992); Newton v. State 191 Ga.App. 664, 382 S.E.2d 432 (1989). A breathalyzer machine's margin for error relates "to the weight rather than the admissibility of breathalyzer results." Lattarulo v. State, 261 Ga. 124, *836 126(3), 401 S.E.2d 516 (1991). "[T]he weight to be given the various evidence is exclusively an issue for resolution by the factfinder." Jones v. State, 226 Ga.App. 608, 609, 487 S.E.2d 89 (1997). Accordingly, we cannot say that the trial judge erred in this case.
Judgment affirmed.
POPE, P.J., concurs.
BEASLEY, J., concurs in the judgment only.